In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00078-CR
                                                ______________________________
 
 
 
                                                         IN
RE:  BOBBY YATES
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Bobby Yates filed a petition for
writ of mandamus in which he asked this Court to order the 6th Judicial District
Court of Lamar County to withdraw a gag order entered in connection with an
underlying sexual assault case, and also to direct that court to withdraw its
denial of his motion for continuance.  We
have received a response from the trial judge, with copies of orders attached
which rescind the gag order in its entirety and grant a continuance so that a
newly retained attorney can represent Yates at trial.  The issues raised by the mandamus are
therefore moot.
            We deny the petition for writ of mandamus.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          April 25, 2011
Date
Decided:             April 26, 2011
 
Do
Not Publish